UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1306



MARIE M. MCMAHON,

                                             Plaintiff - Appellant,

          versus


JOHN P. ADAMS, Assistant Prosecutor, Morgan
County; DAVID H. SAVASTEN, Prosecutor, Morgan
County; DONALD C. HOTT, Honorable, retired
Senior Circuit Judge; JOHN M. HAMILTON,
retired Circuit Judge; GLEN STOTLER, County
Commissioner, Morgan County; CHARLES S. TRUMP,
IV, Attorney, State Delegate; MARGARET GORDON,
Attorney; SUSAN WEBSTER-MOSS, Town of Bath,
Mayor-defacto; DONALD SHARP, Senior Magis-
trate; MORGAN COUNTY FIRE BOARD, Sheriff's
Office; HOWARD TRITTIPOE, Secretary/Treasurer;
MARTIN & SEIBERT, L.C.; DANIEL T. BOOTH, At-
torney; SUSAN SNOWDEN, Attorney; PAUL WEISS;
RAYMOND SHAPIRO, Doctor,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-97-143-3)


Submitted:   July 2, 1998                   Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Marie M. McMahon, Appellant Pro Se. Lucien Garlow Lewin, STEPTOE &
JOHNSON, Martinsburg, West Virginia; Paul Benedict Weiss, MARTIN &
SEIBERT, L.C., Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing er

civil action for failure to state a claim upon which relief may be

granted   and   denying   her   motion   for   reconsideration.   We   have

reviewed the record and the district court’s orders and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. McMahon v. Adams, No. CA-97-143-3 (N.D.W. Va. Jan.

8 & Feb. 6, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2